759 N.W.2d 393 (2009)
John INGERSOLL, Plaintiff-Appellant,
v.
Gordon TUESLEY, Linda Tuesley, Gertrude Henderson, Gerald Freed, Mary Freed, Laura Burrer, Judy Johnson, and Ron Hagerman, Defendants-Appellees.
Docket No. 137568. COA No. 276828.
Supreme Court of Michigan.
January 27, 2009.

Order
On order of the Court, the application for leave to appeal the September 16, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.